In a proceeding to invalidate petitions designating respondents Ruggiero and others as candidates in the Republican Party primary election to be held on September 9, 1975 for party positions of county committeemen in the 60th, 61st and 62nd Assembly Districts, Richmond County, the appeal is from stated portions of a judgment of the Supreme Court, Richmond County, dated August 18, 1975. Judgment affirmed insofar as appealed from, without costs. No opinion. Gulotta, P. J., Rabin, Christ, Benjamin and Shapiro, JJ., concur.